Case: 13-1540    Document: 25    Page: 1   Filed: 12/20/2013




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

             DISNEY ENTERPRISES, INC.,
                  Plaintiff-Appellant,

                            v.

    TERESA STANEK REA, ACTING DIRECTOR,
    UNITED STATES PATENT AND TRADEMARK
                     OFFICE,
                Defendant-Appellee.
              ______________________

                        2013-1540
                  ______________________

    Appeal from the United States District Court for the
 Eastern District of Virginia in No. 12-CV-0687, Judge
 Leonie M. Brinkema.
                 ______________________

                      ON MOTION
                  ______________________

    Before MOORE, LINN, and O’MALLEY, Circuit Judges.
 LINN, Circuit Judge.
                        ORDER
     The parties jointly move to remand this case to the
 United States District Court for the Eastern District of
 Virginia due to settlement.
Case: 13-1540      Document: 25      Page: 2   Filed: 12/20/2013



 2                           DISNEY ENTERPRISES, INC.   v. REA



     Pursuant to the settlement agreement, the parties
 move to remand the appeal to the district court. The
 parties also ask that we instruct the district court to
 remand U.S. application no. 09/970,772 (“the ‘772 applica-
 tion”) to the United States Patent and Trademark Office
 to enable Disney Enterprises, Inc. to file a request for
 continued examination of the ‘772 application and to
 consider amended claims and new evidence consistent
 with the April 11, 2013 and June 3, 2013 decisions of the
 district court. The parties state that the proposed remand
 leaves intact the district court’s determination that Dis-
 ney is not entitled to a reissue patent for claims 1-22, 90-
 119, 123-130, 132-143, and 145-146 in the ‘772 applica-
 tion.
     We grant the motion to the extent that we remand to
 permit the parties to file a motion with the district court
 to remand to the Patent Office.
       Upon consideration thereof,
       IT IS ORDERED THAT:
     (1) The motion to remand is granted to the extent ex-
 plained above.
     (2) Pursuant to the parties' agreement, Disney shall
 pay the expenses of the proceeding, totaling $91,609. Of
 that $91,609, Disney shall pay $84,928.20 to the United
 States Patent and Trademark Office and $6,680.80 to the
 Department of Justice.
                                       FOR THE COURT

                                        /s/ Daniel E. O’Toole
                                            Daniel E. O’Toole
                                            Clerk of Court

 s25

 ISSUED AS A MANDATE: December 20, 2013